Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-821
                       Lower Tribunal No. 14-22854
                          ________________


                            Vicken Bedoyan,
                        Appellant / Cross-Appellee,

                                     vs.

                             Harout Samra,
                        Appellee / Cross-Appellant.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Dorta Law, and Matias R. Dorta and Gonzalo R. Dorta, for
appellant/cross-appellee.

       Homer Bonner, and Christopher J. King and Antonio M. Hernandez,
Jr., for appellee/cross-appellant.


Before EMAS, SCALES and HENDON, JJ.

     HENDON, J.
        Vicken Bedoyan (“Bedoyan”) appeals from a final judgment in favor

of plaintiff below Harout Samra (“Samra”). Samra cross-appeals from the

trial court’s denial of his statutory buyout claim, and the court’s directed

verdict in Bedoyan’s favor on Samra’s accounting and breach of fiduciary

duty claims. We affirm the final judgment, the trial court’s directed verdicts

in Bedoyan’s favor on Samra’s breach of fiduciary duty and equitable

accounting claims, as well as the trial court’s denial of Samra’s statutory

buyout claim.

Facts

        Samra and Bedoyan are former business partners. Samra formed

and operated his jewelry business, World Precious Metals (“WPM”), before

he met Bedoyan. In 2009, Samra approached Bedoyan as a potential

partner who could operate the business aspects of Samra’s ongoing

jewelry business. They allegedly entered into an oral partnership

agreement in 2009 to buy and sell gold and other precious metals for profit,

and to split those profits 50/50. The partners eventually created two

companies as partnership assets, one in Bolivia (“WPM Bolivia”) and one in

Miami (“WPM Miami”). WPM Miami operated the precious metals business

out of the Seybold building and was very profitable, while WPM Bolivia

existed only to deliver mined gold to WPM Miami for later shipment and



                                      2
sale to refineries; WPM Bolivia has no profits. Throughout the duration of

the partnership, Samra supplied the clientele, jewelry, and metals expertise

while Bedoyan ran the accounting and business end.

     In 2014, Samra sued Bedoyan for breach of their oral partnership

agreement. Samra claimed Bedoyan breached the partnership and his

fiduciary duties in February 2013 when Bedoyan abruptly stopped paying

Samra and announced that Samra was not his partner but his employee.

Samra raised common law claims of breach of the partnership agreement

and breach of fiduciary duty, an equitable claim for an accounting, and a

statutory claim demanding a buyout of his partnership interest under the

Revised Uniform Partnership Act of 1995 (“RUPA”), 1 section 620.8405,



1
 As explained in Larmoyeux v. Montgomery, 963 So. 2d 813, 819 (Fla. 4th
DCA 2007),

     Effective January 1, 1996, the legislature amended Florida's
     partnership law to adopt in substantial part the Revised Uniform
     Partnership Act (“RUPA”) (1994). Ch. 95–242, § 13, Laws of
     Fla.; . . . RUPA adopted the “entity theory” of partnership,
     viewing the partnership as a separate entity rather than an
     aggregate of individual partners. See § 620.8201(1), Fla. Stat.
     (2001) (“A partnership is an entity distinct from its partners.”).
     As a result, partnerships no longer automatically dissolve when
     one partner leaves. See id. Instead, the partners who leave the
     partnership are “disassociated.” §§ 620.8601, 620.8602, Fla.
     Stat. (2001). As the comments to RUPA explain,
     “disassociation” is an “entirely new concept” used “to denote
     the change in relationship caused by a partner's ceasing to be

                                     3
Florida Statutes (2022). 2 Bedoyan denied the partnership’s existence,

claimed that Samra was merely an employee, and counterclaimed for


        associated in the carrying on of the business.” Unif. P'Ship Act
        § 601, cmt. 1 (1997).
2
    Section 620.8405 , Florida Statutes, provides:

        (1) A partnership may maintain an action against a partner for a
        breach of the partnership agreement, or for the violation of a
        duty to the partnership, causing harm to the partnership.

        (2) A partner may maintain an action against the partnership or
        another partner for legal or equitable relief, with or without an
        accounting as to partnership business, to:

            (a) Enforce such partner's rights under the partnership
            agreement;
            (b) Enforce such partner's rights under this act, including:
               1. Such partner's rights under s. 620.8401, s. 620.8403,
               or s. 620.8404;
               2. Such partner's right upon dissociation to have the
               partner's interest in the partnership purchased pursuant
               to s. 620.8701 or enforce any other right under ss.
               620.8601-620.8705; or
               3. Such partner's right to compel a dissolution and
               winding up of the partnership business under s.
               620.8801 or enforce any other right under ss. 620.8801-
               620.8807; or
             (c) Enforce the rights and otherwise protect the interests of
             such partner, including rights and interests arising
             independently of the partnership relationship.

        (3) The accrual of, and any time limitation on, a right of action
        for a remedy under this section is governed by other law. A
        right to an accounting upon a dissolution and winding up does
        not revive a claim barred by law.


                                        4
breach of partnership agreement, conversion, and breach of fiduciary duty.

        The case was bifurcated into separate trials to determine liability and

damages. In the March 2017 trial on the issue of liability, the jury found in

Samra’s favor, concluding that Samra and Bedoyan had an oral

partnership agreement, WPM Miami and WPM Bolivia were partnership

assets, and Bedoyan breached the partnership agreement and his fiduciary

duties. The trial court denied Bedoyan’s post-trial motion for directed

verdict and new trial.

        In February 2021, the trial court held a bench trial, pursuant to the

parties’ stipulation, on the damages portion of the lawsuit to determine 1)

the amount of damages stemming from Bedoyan’s breach of the

partnership agreement, requiring valuation of the partnership’s two assets,

WPM Bolivia and WPM Miami, and 2) whether Samra dissociated from the

partnership under RUPA and is entitled to a buyout of his partnership

interest under sections 620.8405(2)(b)(2) and 620.8701, Florida Statutes. 3

Samra and Bedoyan testified, along with their respective accounting

3
    Section 620.8701, Florida Statutes (2022), provides:

      (1) If a partner is dissociated from a partnership without resulting in a
      dissolution and winding up of the partnership business under s.
      620.8801, the partnership shall cause the dissociated partner's interest
      in the partnership to be purchased for a buyout price determined
      pursuant to subsection (2).


                                       5
experts. The trial court entered a final judgment in Samra’s favor for

$2,204,567.00 plus prejudgment interest. The trial court noted in its final

judgment that Samra also sought damages for Bedoyan's breach of his

fiduciary duty, a count Samra prevailed on in the liability trial, and an

equitable accounting. The trial court, however, directed a verdict in favor of

Bedoyan on both of those claims at the close of Samra's case in chief in

the damages portion of the lawsuit, finding there was no breach or

damages for those claims separate and apart from the breach of contract. 4

      The trial court denied Samra’s statutory buyout claim under RUPA

as against Bedoyan personally. The Court found that Samra was not

entitled to the partnership interest buyout from Bedoyan under section

620.8701, concluding that the plain meaning of the statute expressed the

intent of the Legislature not to allow a resigning partner to look to the

personal assets of other partners to recover the value of their partnership

interest. This is so, the trial court reasoned, given that a partner may at

any time elect to disassociate with or without cause. Thus, only the

partnership entity itself has a statutory obligation to pay a disassociating


4
  The judge in the final judgment also ruled, “This Court will not now revisit
either the jury's [2017] verdict or the denial of [Bedoyan’s] motion for a
directed verdict and for a new trial. So [Bedoyan’s] directed verdict motion
to the underlying jury verdict, renewed during the damages trial, is denied.”


                                      6
partner the buyout price. For that reason, the court concluded Bedoyan is

not personally liable for the buyout obligation.

      Bedoyan appealed from the final judgment, and Samra cross-

appealed from the directed verdict on his claims for breach of fiduciary duty

and an equitable accounting, and from the denial of his RUPA buyout

claim.

Discussion

      We first address whether the trial court erred by rendering a final

judgment in Samra’s favor, and conclude that it did not. A trial court's

findings of fact in a judgment rendered after a bench trial are reviewed for

competent, substantial evidence. Haas Automation, Inc. v. Fox, 243 So. 3d

1017, 1023 (Fla. 3d DCA 2018). The trial court's legal conclusions are

reviewed de novo. See id.; Gutierrez v. Sullivan, 338 So. 3d 971, 973–74

(Fla. 3d DCA 2022) (quoting Universal Beverages Holdings, Inc. v. Merkin,

902 So. 2d 288, 290 (Fla. 3d DCA 2005)) (“When a cause is tried without a

jury, the trial judge's findings of fact are clothed with a presumption of

correctness on appeal, and these findings will not be disturbed unless the

appellant can demonstrate that they are clearly erroneous.”); Zerquera v.

Centennial Homeowners' Ass'n, Inc., 721 So. 2d 751 (Fla. 3d DCA 1998)

(holding that, in a bench trial, a judge's findings of fact will not be disturbed



                                       7
unless totally unsupported by competent and substantial evidence);

Dreyfuss v. Dreyfuss, 701 So. 2d 437, 440 (Fla. 3d DCA 1997) (holding the

appellate court has the duty to affirm trial court’s findings that are

supported by competent, substantial evidence).

     There is competent, substantial evidence in the record from which a

reasonable jury could conclude that Samra and Bedoyan entered into an

oral partnership, and that Bedoyan breached the oral agreement. The trial

court based the damages resulting from Bedoyan’s breach of the

partnership agreement as those that reasonably flowed from Samra’s 50%

interest in the partnership. There is nothing in the record on appeal to

warrant disturbing the final judgment as to either liability or damages and

the trial court did not abuse its discretion by denying Bedoyan’s motion for

new trial. See Brown v. Estate of Stuckey, 749 So. 2d 490 (Fla.1999).

     We next address Samra’s contention that the trial court erred by

granting Bedoyan’s motion for directed verdict on Samra’s request for an

accounting. Our review of an order granting a directed verdict is de novo.

Banco Espirito Santo Int’l, Ltd. v. BDO Int’l, B.V., 979 So. 2d 1030, 1032

(Fla. 3d DCA 2008) (quoting Owens v. Publix Supermarkets, Inc., 802 So.

2d 315, 329 (Fla. 2001)). To state a claim for an equitable accounting,

Samra, as plaintiff, had to allege that a fiduciary relationship or a complex



                                     8
transaction existed, and second, that a remedy at law would be

inadequate. Bankers Tr. Realty, Inc. v. Kluger, 672 So. 2d 897, 898 (Fla.

3d DCA 1996) (citing F. A. Chastain Constr., Inc. v. Pratt, 146 So. 2d 910,

913 (Fla. 3d DCA 1962)). 5 The trial court acknowledged complexity of the

damages calculations involved in sorting out the invoices between the two

companies and the partnership values. The trial court additionally observed

that Samra’s accounting expert had acquired all of the discovery available


5
  See Cause of Action Seeking Equitable Accounting of Business
Organization, James L. Buchwalter, J.D., 83 Causes of Action 2d 455:

     An equitable accounting claim cannot coexist with a breach of
     contract claim covering the same subject matter; that is
     because a plaintiff would be able to obtain the information and
     damages through discovery of her breach of contract claim and
     thus has an adequate remedy at law. Associated Mortgage
     Bankers, Inc. v. Calcon Mutual Mortgage LLC, 159 F. Supp. 3d
     324 (E.D. N.Y. 2016) (applying New York law). Furthermore,
     an accounting is generally unnecessary in a breach of contract
     action under state law if a party may use the discovery process
     and, when necessary, orders of the court to enforce compliance
     with discovery obligations to determine the full amounts owed
     under the contract. Ralls Corp. v. Huerfano River Wind, LLC, 27
     F. Supp. 3d 1303 (N.D. Ga. 2014). The classic adequate
     remedy at law is money damages. Thus, a member of a limited
     partnership who prevailed, in a jury trial, against a general
     partner, on a claim for breach of fiduciary duty, and who was
     awarded compensatory and punitive damages, was not entitled
     to equitable accounting of her interest in the limited partnership
     since the jury award of damages was an adequate remedy at
     law. Soley v. Wasserman, 639 Fed. Appx. 670 (2d Cir. 2016).




                                     9
and calculated “to the penny” Samra’s share of the partnership. The trial

court correctly concluded that the resulting damages were an adequate

remedy at law with no need for an additional, and duplicative, equitable

accounting. On review of the record, we find the facts alleged in Samra’s

complaint and as developed during the damages phase of trial do not

demonstrate the inadequacy of a legal remedy. We therefore affirm the

directed verdict in Bedoyan’s favor on the equitable accounting claim.

Banco, 979 So. 2d at 1032.

      The trial court also correctly directed a verdict in Bedoyan’s favor as

to Samra’s breach of fiduciary duty. Florida law does not allow a party

damaged by a breach of contract to recover exactly the same contract

damages via a tort claim. “It is a fundamental, long-standing common law

principle that a plaintiff may not recover in tort for a contract dispute unless

the tort is independent of any breach of contract. Island Travel & Tours, Co.

v. MYR Indep., Inc., 300 So. 3d 1236, 1239–40 (Fla. 3d DCA 2020)

(quoting Peebles v. Puig, 223 So. 3d 1065, 1068 (Fla. 3d DCA 2017))

(“[F]or an alleged misrepresentation regarding a contract to be actionable,

the damages stemming from that misrepresentation must be independent,

separate and distinct from the damages sustained from the contract's

breach.”). A plaintiff bringing both a breach of contract and a tort claim



                                      10
must allege, in addition to the breach of contract, “some other conduct

amounting to an independent tort.” Lamm v. State St. Bank & Tr., 749 F.3d

938, 947 (11th Cir. 2014) (quoting U.S. Fire Ins. Co. v. ADT Sec. Servs.,

Inc., 134 So. 3d 477, 480 (Fla. 2d DCA 2013)); Weimar v. Yacht Club Point

Ests., Inc., 223 So. 2d 100, 103 (Fla. 4th DCA 1969). See also Medmoun

v. Home Depot U.S.A., Inc., No. 8:21-CV-1585-KKM-CPT, 2022 WL

1443919, at *8 (M.D. Fla. May 7, 2022) (dismissing the plaintiff’s

negligence claim because it was not independent of her breach of contract

claim).

      Samra’s allegation of breach of fiduciary duty was not independent

from his allegation of breach of contract; the same conduct gave rise to

both. As such, there are no damages for breach of fiduciary duty separate

and apart from the breach of the contract, and the trial court correctly

directed a verdict against Samra on this issue. See Peebles, 223 So. 3d at

1068; Ghodrati v. Miami Paneling Corp., 770 So. 2d 181, 183 (Fla. 3d DCA

2000) (“A plaintiff . . . may not recover damages for fraud that duplicate

damages awarded for breach of contract.”).

      Finally, we determine that the trial court did not err by denying

Samra’s statutory buyout claim against Bedoyan pursuant to sections

620.8405(2)(b)2. and 620.8701, Florida Statutes. Although Samra’s



                                   11
complaint states that the partnership must cause Samra’s interest in the

partnership to be purchased, the “wherefore” clause demanded buyout as

against Bedoyan personally. RUPA required Samra, upon dissociation, to

bring a buyout claim against the partnership, not against Bedoyan

personally. § 620.8701(9), Fla. Stat. (2020) (“A dissociated partner may

maintain an action against the partnership, pursuant to s. 620.8405(2)(b)

2., to determine the buyout price of that partner's interest, any offsets under

subsection (3), or other terms of the obligation to purchase.”) (emphasis

added). The court concluded that this provision disallows one partner from

suing another partner personally for a buyout of the partnership interest,

given that a partner may at any time dissociate from a partnership with or

without cause. Thus, the court reasoned, only the partnership entity itself

has a statutory obligation to pay a dissociating partner the buyout price.

      The trial court correctly concluded that there was no difference

between what Samra was entitled to recover for breach of the partnership

agreement and what he would have been entitled to recover for a statutory

buyout of his half of the partnership assets. “In both cases,” the trial court

concluded, “the measure of relief is the value of Samra’s share in the

partnership as of February 2013, the date of dissociation and breach.” We

find no error in the trial court’s interpretation and application of RUPA to the



                                      12
facts of this case. Magdalena v. Toyota Motor Corp., 253 So. 3d 24, 25

(Fla. 3d DCA 2017) (holding the de novo standard of review applies to the

trial court’s interpretation of a statute).

      We therefore affirm the final judgment, the trial court’s directed

verdicts in Bedoyan’s favor on Samra’s breach of fiduciary duty and

equitable accounting claims, and the denial of Samra’s claim for buyout

under RUPA.

      Affirmed.




                                         13